EXHIBIT 24 POWER OF ATTORNEY The undersigned director of Hooper Holmes, Inc., a New York corporation (the “Company”), which proposes to file an Annual Report on Form 10-K (an “Annual Report”) pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934, for the fiscal year ended December 31, 2007, hereby appoints Roy H. Bubbs, Michael J. Shea, and William F. Kracklauer, and each of them singly, his or her attorneys-in-fact and hereby grants to him, for and in his or her name as such director, full power and authority as his or her agent or agents and in his or her place and stead: 1.to sign such Annual Report and any subsequent amendment thereto, and any and all other amendments or documents related thereto which any of said attorneys-in-fact, in his discretion, may deem necessary or proper; and 2.to perform every other act which any of said attorneys-in-fact, in his discretion, may deem necessary or proper in connection with the Annual Report or any amendments thereto. Date:March 17, 2008 /s/ Benjamin A.
